In re Jarrott, David M. M.D.;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. K, No. 2002-8797; to the Court of Appeal, Fourth Circuit, No. 2002-C-1987.
Granted. Relator has submitted notice of intent and a return date order demonstrating his application to the court of appeal was timely. Accordingly, the judgment of the court of appeal refusing to consider the application on procedural grounds is vacated and the application is remanded to the court of appeal for consideration on the merits.
TRAYLOR,. J., would deny writ and stay.